OPINIONS OF THE SUPREME COURT OF OHIO
     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

Merriman, Appellant, v. State Farm Insurance Company, Appellee.
[Cite as Merriman v. State Farm Ins. Co. (1993),     Ohio St.
3d    .]
Insurance -- Underinsured motorist coverage -- Wrongful death
     claim -- Insurers may contractually preclude intrafamily
     stacking but may not contractually preclude interfamily
     stacking.
     (No. 93-330 -- Submitted November 10, 1993 -- Decided
December 29, 1993.)
     Appeal from the Court of Appeals for Ross County, No. 91
CA 1844.

     William H. Allyn, Jr., for appellant.
     Fosson, Mann & Preston and John L. Fosson, for appellee.

     Appellant's motion to certify the record is allowed. All
issues in this case were decided by this court's recent case of
Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St. 3d 500,
N.E.2d     . "Insurers may contractually preclude intrafamily
stacking -- the stacking of uninsured/underinsured limits of
policies and coverages purchased by family members in the same
household.***" Savoie, supra, paragraph two of syllabus.
     Because this case involves the stacking of two insurance
policies owned by a husband and wife, but the jurisdictional
memoranda received by this court do not reveal whether the
couple lived in the same household, we remand the cause to the
trial court to obtain the information from the parties which is
necessary to properly apply the intrafamily/interfamily
stacking test announced in Savoie, supra, and to apply Savoie.
     A.W. Sweeney, Douglas, Resnick, F.E. Sweeney and Pfeifer,
JJ., concur.
     Moyer, C.J., concurs separately.
     Wright, J., concurs in part and dissents in part.
     Moyer, C.J., concurring separately.    I concur separately
in the judgment entry in the above-styled case. As my dissent
in Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d
500,     N.E.2d    , stated, I do not agree with the law
announced in the majority decision. Nevertheless, it is the
law on the issue in the above-styled case. As I believe all
parties should receive equal application of the law announced
by this court, and only for that reason, I concur in the
judgment entry.
     Wright, J., concurring in part and dissenting in part. I
concur in the result, but I must dissent from the reasoning
herein in continuing protest to the majority's sundry holdings
in Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500,
620 N.E.2d 809.